Citation Nr: 1444431	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  07-30 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder. 

2.  Entitlement to service connection for arterial hypertension, to include as secondary to exposure to herbicides and/or as secondary to diabetes mellitus 
Type II.


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to June 1971.  His medals, decorations, and awards include the Bronze Star Medal and a Combat Infantryman Badge.  He also served 22 years in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Board remanded the case for further development in April 2012.  As noted in the Board Remand of April 2012, this appeal is expanded from the Veteran's original claim of "nervous condition" to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

Subsequent to the April 2012 Board Remand, the service connection claim for a skin disorder (which was in appellate status at that time), was granted.  Specifically, in a November 2012 rating action, service connection was established for tinea pedis.  Accordingly, that claim is considered fully resolved and is no longer in appellate status. 

In a March 2013 decision, the Board denied service connection for an acquired psychiatric disorder (to include PTSD and depressive disorder), diabetes mellitus, and hypertension.  Thereafter, the Veteran appealed the portion of the decision that denied service connection for a psychiatric disorder and hypertension to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Memorandum Decision the Court vacated the March 2013 decision with respect to the denial of service connection for psychiatric disorder and hypertension.  The Memorandum Decision also noted that the Veteran did not challenge the determination in the March 2013 decision with respect to the denial of service connection for diabetes mellitus.
With regard to representation, the Veteran was unrepresented at the time of the March 2013 Board decision and was represented by a private attorney, Kathy A. Lieberman, before the Court.  However, there is no VA Form 21-22 (Appointment of Individual as Claimant's Representative) in favor of Ms. Lieberman in the claims file and representation before the Court does not carry over to the Board.  As such, the Veteran is currently pro se in his appeal.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from July 2006 through November 2012.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.

In March 2013 correspondence, the Veteran raised claims for service connection for bilateral hearing loss and tinnitus.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the April 2014 Memorandum Decision indicates that a remand is required in this case due to deficiencies within the Board's March 2013 decision.

As above, claims for service connection for an acquired psychiatric disorder and hypertension were denied by the Board in March 2013.  As an initial matter, the Board found that VA had satisfied its duties to notify and to assist the Veteran and that no further action was required before adjudicating the appeal.  Turning to the merits of the claims, the Board found that the record did not contain a diagnosis of PTSD that complied with the DSM-IV because none of the private or VA medical records diagnosing PTSD were "supported by any actual recordation of test results or indications that the DSM-IV criteria were in fact [] applied and met."  The Board emphasized that January 2007 and May 2012 VA psychiatric examiners "utilized and applied" the DSM-IV criteria and determined that a diagnosis of PTSD was not warranted.  The Board emphasized that "no psychiatric disorder diagnosed post-service, to include depression, has been etiologically linked to the [v]eteran's period of service or any incident therein," highlighting a May 2012 VA negative opinion.  The Board, therefore, denied service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.  Regarding the hypertension, the Board found that the record did not contain evidence of hypertension in service or manifestation to a compensable degree within one year of separation from service.  The Board also determined that there was no competent evidence providing a linkage between hypertension and service and denied the Veteran's claim for service connection for hypertension.  

With regard to the acquired psychiatric disorder denial, in the April 2014 Memorandum Decision, the Court found that the Board erred in finding that the record did not contain a current diagnosis of PTSD that complied with the DSM-IV. The Board also erred in failing to consider and discuss VA treatment notes from June, October, and December 2007 indicating that the Veteran's depression and anxiety were "related to experiences in [Vietnam.]"  The Court also found that the Board erred in finding that VA had satisfied its duties to notify and assist because VA did not provide the Veteran with adequate notice of the amendments to 38 C.F.R. § 3.304(f) in accordance with the April 2012 Board remand order, did not attempt to obtain private medical records from Dr. M.V.L., and did not provide an adequate VA psychiatric examination in May 2012.  

Specifically, with regard to whether the Veteran has a current diagnosis of PTSD that complies with the DSM-IV, the Court wrote that the record contained numerous PTSD diagnoses made by mental health professionals, many of which expressly cite the DSM-IV.  Specifically, in September 2005 there was an "initial DSM-IV diagnosis" of PTSD made by a VA clinical social worker.  In June 2006 a PTSD diagnosis was made by Dr. M.V.L.  In March 2007 "Diagnosis (DSM III or IV)" of PTSD was made by Dr. M.V.L. And, in April 2007 an "initial DSM-IV diagnosis" of PTSD was made by a VA psychologist.  The only reason that the Board gave for rejecting September 2005 and June 2006 PTSD diagnoses was that they were not accompanied by "actual recordation of test results or indications that the DSM-IV criteria were in fact[] applied and met."  However, the Court noted that the Board did not acknowledge that the September 2005 diagnosis explicitly referenced the DSM-IV, nor did it explain why the presumption that those diagnoses were rendered in accordance with the DSM-IV did not apply.  See Cohen v. Brown, 10 Vet.App. 128, 140 (1997).  Moreover, the Board appeared to overlook March and April 2007 PTSD diagnoses, both of which referenced the DSM-IV.

With regard to notice pertaining to the amendments to 38 C.F.R. § 3.304(f), the Court noted that in April 2012 the Board remanded the case to "[p]rovide the [v]eteran with notice of the amended PTSD regulations and the new requirements for substantiating a claim for PTSD."  However, while the Veteran was sent a latter later in April 2012 which informed him of the general requirements for establishing service connection for PTSD, the letter did not discuss the amendments to 38 C.F.R. § 3.304(f)(3), including the addition of a provision regarding PTSD based on fear of hostile military or terrorist activity.  

With regard to outstanding records from Dr. M.V.L, in June 2006, he submitted an untranslated certificate of psychiatric treatment prepared by his private physician, Dr. M.V.L.  That document, which was translated in March 2011, stated that Dr. M.V.L. had treated the Veteran since March 2006 and had diagnosed PTSD with severe major depression.  The Veteran also submitted a VA Form 21-4142 authorizing VA to obtain additional medical records from Dr. M.V.L.  However, no attempts were ever made to obtain these records from Dr. M.V.L.

With regard to the adequacy of a May 2012 VA psychiatric examination, the Court found that the May 2012 VA examination was inadequate because it contained seemingly contradictory information as to whether the Veteran had PTSD.  Specifically, the examiner found both that the Veteran had "a diagnosis of PTSD that conforms to DSM-IV criteria based on [that] evaluation" and that he did not meet the DSM-IV criteria for diagnosing PTSD.  According to the Court, this internal consistency prevented the Board from being sufficiently informed as to whether the examiner was diagnosing PTSD in accordance with the DSM-IV and the Board erred in relying on that equivocal examination report in denying the Veteran's claim. 
 
With regard to the hypertension denial, in the April 2014 Memorandum Decision, the Court found that the Board erred in failing to attempt to obtain private hypertension treatment records.  Specifically, VA treatment notes reflect that, on several occasions, the Veteran reported to VA medical professionals that he was being treated for hypertension by a private physician.  Other documents of record, and in VA's possession, identify that physician as Dr. R.C.C.L.  While the record does not contain a signed VA Form 21-4142 authorizing VA to obtain private medical records from Dr. R.C.C.L., the Court found that, once it was put on notice that relevant private records from Dr. R.C.C.L. had not been associated with the claims file, VA had a duty to inform the Veteran that those records were outstanding and to request that he complete the necessary form authorizing VA to obtain these records.  Because VA failed to do so, the Court concluded that the Board's finding that VA satisfied its duty to assist the Veteran in developing his claim for service connection for hypertension was clearly erroneous, and remand was warranted on that basis.  

Given the deficiencies noted in the March 2013 Board denial of service connection for psychiatric disorder and hypertension, the Board finds that a remand is necessary in order to provide adequate notice of the provisions of 38 C.F.R. § 3.304(f), attempt to obtain private treatment records from Dr. M.V.L. and Dr. R.C.C.L., and obtain an adequate VA psychiatric examination.

Furthermore, in reviewing the claims file once again, the Board has discovered additional records which have not yet been translated from Spanish to English.  Specifically, neither a March 1969 Report of Medical History (located in the white service treatment record envelope in the second volume of the claims file) nor an undated statement from the Veteran (located in the second volume of the claims file which has been marked with a pink tab entitled "Spanish") have been translated.  On remand, the AOJ should translate these documents from Spanish to English.  
	
Finally, the most recent medical records in the file are VA records dated in November 2012.  While on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed psychiatric disorder and hypertension.  Thereafter, all identified records, including VA treatment records dated since November 2012, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with notice of the amended PTSD regulations and the new requirements for substantiating a claim for PTSD, specifically 38 C.F.R. § 3.304(f)(3), including the addition of a provision regarding PTSD based on fear of hostile military or terrorist activity.

2.  Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed psychiatric disorder and hypertension.  Specifically, notify the Veteran of the necessity of obtaining treatment records from Dr. M.V.L. pertaining to his psychiatric disorder beginning March 2006 and records from Dr. R.C.C.L. pertaining to his hypertension and inform him that he may submit these records himself or authorize VA to obtain them on his behalf.  After securing any necessary authorization from him, obtain such records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Request all outstanding VA treatment records from the San Juan facility dated from November 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Translate the March 1969 Report of Medical History (located in the white service treatment record envelope in the second volume of the claims file) as well as an undated statement from the Veteran (located in the second volume of the claims file which has been marked with a pink tab entitled "Spanish") from Spanish to English.  

5.  After obtaining all available outstanding records, schedule the Veteran for a VA psychiatric examination to determine whether the etiology of his current acquired psychiatric disorders.  The claims file must be made available to the examiner and all indicated studies should be performed.  

(A) The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 
	
(B) If PTSD is diagnosed, the VA examiner should specifically state the stressor or stressors upon which such diagnosis is based and whether such stressor or stressors are related to the Veteran's fear of hostile military or terrorist activity during service.  The Board notes that the Veteran is in receipt of a Combat Infantryman Badge so his claimed stressors are conceded.  

(C) For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

(D) In offering any opinion, the examiner should consider the numerous PTSD diagnoses made by mental health professionals, many of which expressly cite the DSM-IV.  Specifically, September 2005 and April 2007 VA records as well as June 2006 and March 2007 private records from Dr. M.V.L.  The examiner should also consider and discuss VA treatment notes from June, October, and December 2007 indicating that the Veteran's depression and anxiety are "related to experiences in [Vietnam.]"  

Any opinions expressed must be accompanied by a complete rationale. 

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



